MEMORANDUM***
Javier Delgado, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ”) denial of his motion to reopen deportation proceedings after ordering him deported in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1105a. See Kalaw v. INS, 133 F.3d 1147, 1149 (9th Cir.1997). We review the denial of a motion to reopen for abuse of discretion. See Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We deny the petition.
Notice of Delgado’s master hearing was proper because it was sent via certified mail to his last known address. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir. 1997). Delgado’s contention that he did not receive the notice because he did not reside at that address is unavailing because he was informed of his obligation to keep the immigration court updated with his current contact information. See Manjiyani v. INS, 324 F.3d 1138, 1142-43 (9th Cir .2003).
We lack jurisdiction to review Delgado’s contention that a man named “Jose” submitted an inaccurate change of address form to the immigration court on Delgado’s behalf because he did not adequately exhaust this before the IJ and BIA. See Arreaza-Cruz v. INS, 39 F.3d 909, 912 (9th Cir.1994) (order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.